 

. ae

Case 1:19-cv-02565-ADC Document 40 Filed 12/18/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT NED

FOR THE DISTRICT OF MARYLAND

TERRI COWGILL, &

FIRST DATA TECHNOLOGIES, INC., and

FISERV SOLUTIONS, LLC,

CASE NO. 1:19-cv-02565-ADC

RESPONSE TO FIRST DATA TECHNOLOGIES, INC.’S MOTION TO DISMISS COUNT Ill

First Data has requested that the Court dismiss Count III (Violation of the FMLA). They state that
Count Ill is barred as it was not asserted within the required statute of limitations.

For the reasons listed below, | respectfully ask that the Court does not dismiss this Count.

+

On May 3, 2016, I spent over 2 hours on the phone with the Department of Labor. | called (866)
487-2365 and spoke with Shamaila. Shamaila referred me to the Wage and Hour Division (866)
487-9243. There, | spake with Kim, who referred me to a Ms. Royster at (410) 962-6211. After all of
this time on the phone, | was told to contact the EEOC as this was a Federal Case and they would
handle it.

On May 3", 2016, | spoke with Tammy at the EEOC who did advise me that they could assist me.
She advised me to send a letter explaining the sequence of events. Please refer to exhibit #1
explaining the events as they happened. This letter shows the link between the FMLA requests and
how First Data responded with some sort of “corrective action”, and then ultimately, my termination.
The closing of my letter clearly states that | knew that | was terminated for my use of FMLA. Also
attached as exhibit #2 is confirmation of when this was signed for by the EEOC. This proves that my
claim was asserted within the required statute of limitations.

 

 
 

Case 1:19-cv-02565-ADC Document 40 Filed 12/18/19 Page 2 of 2

If the “alleged” FMLA violation is willful, the limitations period is extended to three years. This
was a willful violation. On January 26, 2015, Leave Management approved my dactor’s request for a
reduced work schedule; 4 hours per day, 3-5 days per week. However, First Data never reduced my
schedule. Therefore, they were aware that ! needed an accommodation, they approved it, yet they
never provided it, Please refer to exhibit #3. This proves that my claim again was asserted within the
required statute of limitations.

Again, | ask that the Court not dismiss this Count as my claim was asserted within the required
statute of limitations.

Sincerely,

oar Conse 132-[16] 2019

Terri Cowgill

 
